NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

JAMES LAMAR JOHNSON,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-1115
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqu,
Assistant Attorney General, Tampa; and
Allison C. Heim, Assistant Attorney
General, Tampa (substituted as counsel
of record), for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.